                     Case 2:18-cv-01722-JCM-PAL Document 10 Filed 10/01/18 Page 1 of 2



               1    Elayna J. Youchah
                    Nevada State Bar No. 5837
               2    Donald P. Paradiso
                    Nevada State Bar No. 12845
               3    JACKSON LEWIS P.C.
                    3800 Howard Hughes Pkwy, Suite 600
               4    Las Vegas, Nevada 89169
                    Tel: (702) 921-2460
               5    Email: elayna.youchah@jacksonlewis.com
                    Email: donald.paradiso@jacksonlewis.com
               6
                    Attorneys for Defendant
               7
                                                UNITED STATES DISTRICT COURT
               8
                                                        DISTRICT OF NEVADA
               9
              10    KOROSH NIAZI, an individual;                   Case No. 2:18-cv-01722-JCM-PAL
              11                   Plaintiff,                      STIPULATION AND ORDER TO EXTEND
                                                                   DEADLINE TO FILE ANSWER OR
              12            vs.                                    OTHERWISE RESPOND TO PLAINTIFF’S
                                                                   COMPLAINT
              13    YELLOW CHECKER STAR                            (First Request)
                    TRANSPORTATION, a Nevada
              14    Corporation;
                                 Defendant.
              15

              16
                           IT IS HEREBY STIPULATED by and between the parties, through their respective
              17
                    counsel, that Defendant Yellow Checker Star Transportation (“Defendant”) shall have up to and
              18
                    including Monday, October 15, 2018, in which to answer or otherwise respond to Plaintiff Korosh
              19
                    Niazi’s (“Plaintiff”) Complaint. This stipulation is submitted and based upon the following:
              20
                           1.      That this is the first request for an extension of time for Defendant to answer or
              21
                    otherwise respond to Plaintiff’s Complaint.
              22

              23

              24

              25

              26

              27

              28
                                                                    -1-
JACKSON LEWIS P.C
   LAS VEGAS
                     Case 2:18-cv-01722-JCM-PAL Document 10 Filed 10/01/18 Page 2 of 2



                1          2.       That such an extension is necessary because defense counsel was just retained and

                2   would like reasonable and sufficient time to investigate facts that will allow for an informed

                3   response to the pending Complaint.

                4          3.       That this request is made in good faith and not for the purpose of delay.

                5          Dated this 1st day of October, 2018.

                6   LEAVITT LEGAL GROUP, P.C.                              JACKSON LEWIS P.C.
                7           /s/ Kristofer D. Leavitt                              /s/ Donald P. Paradiso
                    Kristofer D. Leavitt, Esq. Bar No. 13173               Elayna J. Youchah, Bar No. 5837
                8   612 S. 10th Street                                     Donald P. Paradiso Bar No. 12845
                    Las Vegas, Nevada 89101                                3800 Howard Hughes Parkway, Suite 600
                9                                                          Las Vegas, Nevada 89169
              10    Attorneys for Plaintiff                                Attorneys for Defendant
                    Korosh Niazi                                           Yellow Checker Star Transportation
              11

              12
                                                                  ORDER
              13

              14           IT IS HEREBY ORDERED that the deadline for Defendant to answer or otherwise respond
              15    to Plaintiff’s Complaint is extended to and including Monday, October 15, 2018.
              16            Dated this 3rd day of October, 2018.
              17

              18                                                           U.S. Magistrate Judge
                    Respectfully submitted by:
              19
                    JACKSON LEWIS P.C.
              20

              21            /s/ Donald P. Paradiso
                    Elayna J. Youchah, Bar No. 5837
              22    Donald P. Paradiso Bar No. 12845
                    3800 Howard Hughes Parkway, Suite 600
              23    Las Vegas, Nevada 89169
              24    Attorneys for Defendant
              25

              26

              27

              28
JACKSON LEWIS P.C
   LAS VEGAS                                                         -2-
